DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Matsushima (US Patent Application Publication No. 2016/0255202), and further in view of Wu (US Patent Application Publication No. 2016/0205147).
Regarding claim 1, Matsushima teaches a relaying device (Figs. 1, 4 item 11) comprising:
a communication unit (Fig. 4 item 32) configured to communicate with a plurality of communication terminals that perform voice communication (Fig. 1 items 14) (Paragraph 0049); and
a communication session processing unit configured to control a communication session in which two or more communication terminals communicate to each other (Fig. 4 item 30), and include a session table (Fig. 5C) in which the communication session is registered (individual entry) (Paragraphs 0048-0049), the relaying device further comprising:
a communication monitoring unit configured to process a voice signal in the communication session, wherein the communication session processing unit is configured to
establish, when one communication terminal made a call for calling at least one other communication terminal, a communication session that is identified by session information, and register, in the session table, the one communication terminal that has made the call and the at least one other communication terminal that was called as participating terminals of the communication session (Fig. 5C, Paragraphs 0055-0062),
transmit, upon receiving a voice signal from one participating terminal of the established communication 419072/0036PUS 1 session, this voice signal to the at least one other participating terminal of the same communication session along with the session information (Paragraphs 0044, 0048, 0055-0056) (Paragraphs 0036-0109 for complete details).
Matsushima does not teach a communication monitoring unit configured to record a voice signal in the communication session, wherein the communication session processing unit is configured to provide a virtual device for transmitting voice signals of the communication session to the communication monitoring unit, and associate this virtual device with one communication terminal or a group constituted by a plurality of communication terminals, and register, if the communication terminal or group associated with the virtual device is registered as a participating terminal of the communication session, the virtual device further as a participating terminal of the communication session, and the communication monitoring unit is configured to acquire and record voice signals transmitted from the communication session processing unit to the virtual device, and monitor the session information that is transmitted from the communication session processing unit along with the voice signals, and if the session information has changed, save the voice signals recorded until this point in time in a nonvolatile storage device as a file.
However, in the similar field, Wu teaches a communication monitoring unit (Fig. 4 item Recording client 1, and Recording client 2) configured to record a voice signal in the communication session (Paragraphs 0071, 0077, 0084-0085), wherein the communication session processing unit is configured to provide a virtual device (Paragraphs 0071. 0074 individual session processing in recording client 1 in CTI acting as virtual device passing media (voice) packets) for transmitting voice signals of the communication session to the communication monitoring unit (to recording server), and associate this virtual device with one communication terminal or a group constituted by a plurality of communication terminals, and register, if the communication terminal or group associated with the virtual device is registered as a participating terminal of the communication session, the virtual device further as a participating terminal of the communication session (Paragraph 0086 individual session processing in recording client 1 selectively start or stop media stream i.e. session specific media stream, Paragraphs 00137-0138 session information with address and port number i.e. socket  hence obvious it is associated/ registered with specific session as participating virtual terminal in the session, Note: Sockets were known to person of ordinary skill in the art as representation of individual physical device, The applicant is advised to refer to Wolfeld (US Patent Application Publication No. 2016/0227029) Paragraphs 0022-0027 for such common knowledge of recorder IP address and port number as a socket associated with call i.e. participant identities to direct forked media for recording.), and the communication monitoring unit is configured to acquire and record voice signals transmitted from the communication session processing unit to the virtual device, and monitor the session information that is transmitted from the communication session processing unit along with the voice signals, and if the session information has changed, save the voice signals recorded until this point in time in a nonvolatile storage device as a file (Paragraphs 0071-0086 receiving all signaling and media packets and acting accordingly. Stop the recording on terminal disconnection and obvious to store the recording as a file, Note: The applicant is advised to refer to Wolfeld (US Patent Application Publication No. 2016/0227029) Paragraphs 0017, 0028-0029, 0035 for such common knowledge of saving recording as file for future use.) (Paragraphs 0006-0020, 0034-0070-0154 for complete details with different embodiments).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify Matsushima to include a communication monitoring unit configured to record a voice signal in the communication session, wherein the communication session processing unit is configured to provide a virtual device for transmitting voice signals of the communication session to the communication monitoring unit, and associate this virtual device with one communication terminal or a group constituted by a plurality of communication terminals, and register, if the communication terminal or group associated with the virtual device is registered as a participating terminal of the communication session, the virtual device further as a participating terminal of the communication session, and the communication monitoring unit is configured to acquire and record voice signals transmitted from the communication session processing unit to the virtual device, and monitor the session information that is transmitted from the communication session processing unit along with the voice signals, and if the session information has changed, save the voice signals recorded until this point in time in a nonvolatile storage device as a file as taught by Wu so that “a recording server associates and stores, based on a session, received session information regardless of a media packet, a signaling packet, or a combination of a media packet and a signaling packet” (Wu, Paragraph 0020).
Regarding claim 3, Wu teaches a plurality of the virtual devices are provided, and the communication monitoring unit separately records voice signals transmitted to the respective plurality of virtual devices in parallel (Paragraphs 0087-0135 obviously multiple simultaneous calls in the system recorded by server simultaneously).
Regarding claim 5, Matsushima teaches recording method of voice communication that is executed by a relaying device (Figs. 1, 4 item 11) that relays voice communication 439072/0036PUS 1 between a plurality of communication terminals (Fig. 1 items 14), the recording method comprising:
establishing, when one communication terminal made a call for calling at least one other communication terminal, a communication session that is identified by session information, and registering the one communication terminal that has made the call and the at least one other communication terminal that was called as participating terminals of the communication session (Fig. 5C, Paragraphs 0055-0062),
transmitting, upon receiving a voice signal from one participating terminal of the established communication 419072/0036PUS 1 session, this voice signal to the at least one other participating terminal of the same communication session along with the session information (Paragraphs 0044, 0048, 0055-0056) (Paragraphs 0036-0109 for complete details).
Matsushima does not teach associating a virtual device for acquiring voice signals in the communication session with one communication terminal or a group constituted by a plurality of communication terminals; registering, if the communication terminal or group associated with the virtual device is registered as a participating terminal of the communication session, the virtual device as a participating terminal of the communication session; recording voice signals transmitted from the 449072/0036PUS 1 communication session to the virtual device; and monitoring the session information that is transmitted along with the voice signals, and if the session information has changed, saving the voice signals recorded until this point in time in a nonvolatile storage device as a file.
However, in the similar field, Wu teaches associating a virtual device (Paragraphs 0071, 0074, 0077, 0084-0085 individual session processing in recording client 1 in CTI acting as virtual device passing media (voice) packets) for acquiring voice signals in the communication session with one communication terminal or a group constituted by a plurality of communication terminals; registering, if the communication terminal or group associated with the virtual device is registered as a participating terminal of the communication session, the virtual device as a participating terminal of the communication session; recording voice signals transmitted from the 449072/0036PUS 1 communication session to the virtual device (Paragraph 0086 individual session processing in recording client 1 selectively start or stop media stream i.e. session specific media stream, Paragraphs 00137-0138 session information with address and port number i.e. socket  hence obvious it is associated/ registered with specific session as participating virtual terminal in the session, Note: Sockets were known to person of ordinary skill in the art as representation of individual physical device, The applicant is advised to refer to Wolfeld (US Patent Application Publication No. 2016/0227029) Paragraphs 0022-0027 for such common knowledge of recorder IP address and port number as a socket associated with call i.e. participant identities to direct forked media for recording.), and the communication monitoring unit is configured to acquire and record voice signals transmitted from the communication session processing unit to the virtual device, and monitoring the session information that is transmitted along with the voice signals, and if the session information has changed, saving the voice signals recorded until this point in time in a nonvolatile storage device as a file (Paragraphs 0071-0086 receiving all signaling and media packets and acting accordingly. Stop the recording on terminal disconnection and obvious to store the recording as a file, Note: The applicant is advised to refer to Wolfeld (US Patent Application Publication No. 2016/0227029) Paragraphs 0017, 0028-0029, 0035 for such common knowledge of saving recording as file for future use.) (Paragraphs 0006-0020, 0034-0070-0154 for complete details with different embodiments).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify Matsushima with associating a virtual device for acquiring voice signals in the communication session with one communication terminal or a group constituted by a plurality of communication terminals; registering, if the communication terminal or group associated with the virtual device is registered as a participating terminal of the communication session, the virtual device as a participating terminal of the communication session; recording voice signals transmitted from the 449072/0036PUS 1 communication session to the virtual device; and monitoring the session information that is transmitted along with the voice signals, and if the session information has changed, saving the voice signals recorded until this point in time in a nonvolatile storage device as a file as taught by Wu so that “a recording server associates and stores, based on a session, received session information regardless of a media packet, a signaling packet, or a combination of a media packet and a signaling packet” (Wu, Paragraph 0020).
Regarding claim 7, refer to rejections for claim 5 and claim 3.

Claims 2, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Matsushima and Wu as applied to claims 1, 5 and further in view of Chang (US Patent Application Publication No. 2003/0120367).
Regarding claim 2, Wu teaches the429072/0036PUS 1 recording media packets (Paragraphs 0004, 0085-0086, 0129), and temporarily storing data in a buffer and emptying it in permanent storage upon reaching buffer threshold capacity as a memory management was well known to a person of ordinary skill in the art, but Matsushima and Wu do not explicitly teach communication monitoring unit buffers the voice signals in a volatile memory, and upon the size of the buffered voice signals has reached a predetermined size, saves the buffered voice signals in the nonvolatile storage device as a file.
However, in the similar field of general audio monitoring, Chang teaches communication monitoring unit (Fig. 4 item 460) buffers the audio signals in a volatile memory, and upon the size of the buffered voice signals has reached a predetermined size, saves the buffered voice signals in the nonvolatile storage device as a file (Abstract, Paragraphs 0010, 0042-0050).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify Matsushima and Wu with communication monitoring unit that buffers the voice signals in a volatile memory, and upon the size of the buffered voice signals has reached a predetermined size, saves the buffered voice signals in the nonvolatile storage device as a file as taught by Chang so that “Audio signal data stored in such a non-volatile storage medium may subsequently be processed and analyzed by an administrator” (Chang, Paragraph 0011).
Regarding claim 6, refer to rejections for claim 5 and claim 2.
Claims 4, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Matsushima and Wu as applied to claims 1, 5 and further in view of Brown (US Patent Application Publication No. 2004/0161082).
Regarding claim 4, Matsushima teaches communication unit communicating with a communication terminal that performs wireless communication (Fig. 1 items 14), and Matsushima and Wu do not teach ubiquitous communication terminal that performs telephone communication (i.e. landline phone), and a communication terminal that performs voice communication over a network (i.e. Voice over Internet Protocol (VoIP) phone used on Internet service), and the communication session processing unit establishes a communication session in which these communication terminals are registered as participating terminals.
However, in the similar field, Brown teaches communication unit configured to communicate with a communication terminal that performs telephone communication (Fig. 1 item 130), a communication terminal that performs wireless communication (Fig. 1 items 140, 170), and a communication terminal that performs voice communication over a network (Fig. 1 items 150, 160), and the communication session processing unit establishes a communication session in which these communication terminals are registered as participating terminals (Paragraphs 0074-0087, 0092-0095).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify Matsushima and Wu to include ubiquitous communication terminal that performs telephone communication (i.e. landline phone), and a communication terminal that performs voice communication over a network (i.e. Voice over Internet Protocol (VoIP) phone used on Internet service), and the communication session processing unit establishes a communication session in which these communication terminals are registered as participating terminals as taught by Brown in order to support “numerous types of devices operating over numerous types of networks to facilitate voice communications” (Brown, Paragraph 0005).
Regarding claim 8, refer to rejections for claim 5 and claim 4.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEMANT PATEL whose telephone number is (571)272-8620. The examiner can normally be reached M-F 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HEMANT PATEL
Primary Examiner
Art Unit 2653



/HEMANT S PATEL/           Primary Examiner, Art Unit 2653